DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 April 2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawana (US 2016/0350637.)
Regarding claim 1, 
	Kawana discloses a printing apparatus [101 in fig. 1] on which an ink tank [120/121/122/123 in figs. 1A-1B and 3] containing ink to be used for printing is mounted [paragraph 0038], the printing apparatus comprising: 
a cover [126 in fig. 1B] configured to be opened in a case where the ink tank is replaced [paragraph 0036]; 
an operation unit [105 in figs. 1A-2B] configured for shifting to a replacement state in which the ink tank can be replaced [paragraphs 0032, 0036, 0048, and 0085]; and 
a control unit configured to 
display a screen for guidance of a user operation for shifting the ink tank to the replacement state on a display unit [106 in figs. 1A and 2A-2B] if the cover is opened in a case where the ink tank can be replaced [paragraphs 0082 and 0085-0096] and 
shift the ink tank to the replacement state in a case where the operation unit is operated in a state where the screen is displayed on the display unit [paragraphs 0086-0096; see figs. 7-11.]

Regarding claim 2, 
	Kawana further discloses wherein the screen includes a notification for guiding a user to operate the operation unit [paragraphs 0086-0096; see figs. 9-11.]

Regarding claim 3, 
	Kawana further discloses wherein the control unit is configured to display a screen for guidance of a user operation for closing the cover on the display unit if the cover is opened in a case where the ink tank cannot be replaced [the LCD will display a message to close the cover whenever it is detected to be open; also note that since the claim is defined by a conditional limitation (by “in a case”), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 4, 
	Kawana further discloses wherein the control unit is configured to suspend a current operation if the cover is opened in a case where the ink tank cannot be replaced and configured to resume the suspended operation if the cover is closed [the operation will shift to replacement state whenever the cover is opened, regardless if the tank can be replaced or not; also note that since the claim is defined by a conditional limitation (by “in a case”), the claim requirements are met at least when the condition is not satisfied.]

Regarding claim 5, 
	Kawana further discloses wherein the control unit is configured to determine that the ink tank can be replaced in a case where the printing apparatus is on standby [paragraph 0105.]

Regarding claim 6, 
	Kawana further discloses wherein the control unit is configured to determine that the ink tank cannot be replaced in a case where the printing apparatus is in operation or under maintenance [the ink tank monitoring process occurs before the printing operation starts; paragraph 0085; also note that since the claim is defined by a conditional limitation (by “in a case”), the claim requirements are met at least when the condition is not satisfied.]
Regarding claim 7, 
	Kawana further discloses wherein, if the cover is opened in a case where the printing apparatus is in a state on arrival, the control unit is configured to shift the ink tank to the replacement state in response to opening of the cover [paragraph 0086.]

Regarding claim 8, 
	Kawana further discloses wherein, in the case where the printing apparatus is in the state on arrival, the control unit is configured to display a screen for guidance of a user operation for mounting an ink tank on the display unit in response to opening of the cover [paragraph 0090.]

Regarding claim 11, 
	Kawana further discloses wherein a plurality of ink tanks can be mounted on the printing apparatus [as seen in fig. 3], and a pigment ink is contained in at least one of the ink tanks [paragraphs 0033.]

Regarding claim 12, 
	Kawana further discloses wherein the operation unit include a key [107/108 in fig. 1A] to be operated and the display unit [106 in figs. 1A and 2A-2B; paragraph 0032.]

Regarding claims 13 and 14, 
	The steps of these claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.
Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamasaki (US 2004/0183853.)
Regarding claim 1, 
	Hamasaki discloses a printing apparatus [1 in fig. 1] on which an ink tank [9 in fig. 1] containing ink to be used for printing is mounted [paragraph 0067], the printing apparatus comprising: 
a cover [mentioned in paragraph 0081] configured to be opened in a case where the ink tank is replaced [paragraph 0081]; 
an operation unit [D in fig. 1] configured for shifting to a replacement state in which the ink tank can be replaced [paragraphs 0075]; and 
a control unit [F in fig. 1] configured to 
display a screen for guidance of a user operation for shifting the ink tank to the replacement state on a display unit [paragraph 0075] if the cover is opened in a case where the ink tank can be replaced [paragraphs 0110 and 0114-0115] and 
shift the ink tank to the replacement state in a case where the operation unit is operated in a state where the screen is displayed on the display unit [paragraphs 0081, 0110, 0114-0115.]

Regarding claim 9, 
	Hamasaki further discloses the printing apparatus further comprising a print head [3 in fig. 1] on which the ink tank is mounted and which is capable of performing reciprocal movement in a predetermined direction [paragraphs 0064-0068], 
wherein the control unit is configured to move the print head from a standby position [mentioned in paragraphs 0082 and 0083] to a tank replacement position [central portion of the apparatus], so as to shift the ink tank to the replacement state [paragraph 0081.]

Regarding claim 10, 
	Hamasaki further discloses wherein the standby position corresponds to a position in which the print head is capped [by cap C in fig. 1], and the tank replacement position corresponds to a position in which the print head is not capped [paragraphs 0065, 0079 and 0083.]

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853